Citation Nr: 1820132	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-28 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2009 to February 2011.

This matter comes before the Board of Veterans' Appeals (Board) from the June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran submitted a timely Notice of Disagreement (NOD), and an August 2014 Statement of the Case (SOC) was issued.  The Veteran's August 2014 VA Form 9 specifically only included her back claim.  As such, the neck disability issue is not on appeal and not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In June 2015, the Veteran underwent a VA examination for her back disability.  Although the examiner found back spasms, she noted that the Veteran's current X-ray results reveal a normal examination (no degenerative changes or any other abnormalities).  As such, the examiner opined that the Veteran's back spasms are not related to the Veteran's military service.  The examiner noted that she made her determination in the absence of additional electronic records with follow up evaluations, MRI results, and physical therapy notes.  

Following the 2015 VA examination, additional medical evidence was obtained indicating the existence of current disabilities.  In July 2015, a radiology report reflects a current diagnosis of lumbar spondylosis and multilevel neural foraminal narrowing unaccounted by the previous VA examiner.  The Veteran also submitted statements in October 2015 noting treatment with a physical therapist, though it is unclear whether the full records are currently associated with the claims file.  

Therefore, the Board finds that the June 2015 examination is inadequate as it relies on an inaccurate factual basis.  On remand, the RO must obtain an addendum opinion to determine the nature and etiology of her back disability.

While these issues are in remand status, the AOJ should also obtain and associate with the record any other outstanding VA and private treatment records.  See 38 U.S.C. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records, including from physical therapy.

2.  Associate with the claims file the Veteran's post-July 2016 treatment records of the Veteran from the Dallas VA Medical Center.  

If possible, the Veteran herself should submit any pertinent new evidence regarding the condition at issue in order to expedite the claim.

3.  Following the above-noted development, forward the claims folder to the June 2015 examiner for an addendum opinion regarding the Veteran's back disability.  If this examiner is no longer available, forward the claims file to an appropriate medical professional to obtain the addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  

The examiner must first identify all diagnosed back disabilities.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater), that any diagnosed back disability began in service, was caused by service, or is otherwise related to the Veteran's military service?

A complete rationale must be provided for any opinion given.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


